DETAILED ACTION
Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, an optoelectronic component comprising all limitations of the claims, specifically including but not limited to “the first layer comprises a first matrix material with phosphor incorporated therein, the second layer comprises a second matrix material with phosphors incorporated therein, and the first matrix material of the first layer has a higher refractive index than the second matrix material of the second layer” of Claim 1 and “the first layer comprises a first matrix material with phosphor particles incorporated therein, the second layer comprises a second matrix material with phosphor particles incorporated therein, the first matrix material of the first layer has a higher refractive index than the second matrix material of the second layer, the maximum thickness of the first and second layer is 100 µm or 50 µm, and the proportion by mass of phosphor particles in the first and second layer is at least 30%” of Claim 17.
The Examiner notes the arguments submitted 3/31/2022 with regard to the teachings of the Koike reference cited in the Non-final Rejection of 3/2/22 are found persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hussell et al. (US Patent Application Publication No. 2011/0006668) teaches a similar LED/phosphor layer structure to the present application, but does not specifically teach the relative refractive indices and single phosphor/multiple phosphor layer combination of the claims.
Chen et al. (US Patent Application Publication No. 2012/0138981) teaches a similar LED/phosphor layer structure to the present application, but does not specifically teach the relative refractive indices and single phosphor/multiple phosphor layer combination of the claims.
Inoshita et al. (US Patent Application Publication No. 2007/0096113) teaches a similar LED/phosphor layer structure to the present application, but does not specifically teach the relative refractive indices and single phosphor/multiple phosphor layer combination of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891